Citation Nr: 1311379	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  07-07 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to exposure to herbicides. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In January 2010 and May 2011, the Board remanded the Veteran's claim for additional development of the record.  

In a November 2011 decision, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  While the matter was pending before the Court, in July 2012, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.

In a July 2012 order, the Court vacated the Board's November 2011 decision and remanded the matter for readjudication in light of the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In the July 2012 Joint Motion, the parties found that the Board failed to provide an adequate statement of reasons or bases for its conclusion that the Veteran's statements were not credible and that VA's duty to assist had been satisfied. 

With respect to the credibility of the Veteran's statements, the Veteran contends that his diagnosed prostate cancer is the result of exposure to herbicides while serving on temporary duty in the Republic of Vietnam and at the Udorn Royal Thai Air Force Base (RTAFB) in Thailand.  In November 2011, the Board found that while the Veteran is competent to provide testimony regarding his whereabouts during his service, such statements were not credible based on the contemporaneous service records which do not describe service in the Republic of Vietnam or Thailand.  

In the July 2012 Joint Motion, the parties noted that in finding that the Veteran was not credible, the Board failed to discuss an August 4, 1966 service treatment record which reported that the Veteran had "returned from 120 days in Thailand."  See the Joint Motion, page 2. 

In some circumstances, a disease associated with exposure to herbicide agents (such as prostate cancer) may be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue. 38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2012).  In this regard, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f) (West 2002).

Also presumed to have been exposed to such agents during active service are individuals who, during the Vietnam era, served in the United States Air Force at certain Royal Thai Air Force Bases (RTAFB) in Thailand, including Udorn, as a security policemen, security patrol dog handler, or member of a security police squadron, or were otherwise near the base perimeter. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).

The Veteran has alleged that he was stationed at Udorn, Thailand in order to "empty a bomb dump."  See the December 2006 notice of disagreement.  He has not, however, described how his job duties placed him near the base perimeter.  On remand, he remains free to submit additional argument or evidence describing his service in Thailand. 

With respect to VA's duty to assist the Veteran, in the Joint Motion, the parties noted that the Board had previously remanded the Veteran's claim in order for the RO to request unit records, to include morning reports, showing that the Veteran performed temporary duty in Vietnam beginning in 1965.  While the RO requested morning reports for the 6214th Support Squadron at Kung Kuan Airbase, Taiwan, from July 1965 to September 1965 and for November 1965, the parties observed that the Veteran "also served in Taiwan with the 6214th Support Squadron in October 1965 and with the 6217th Combat Support Group beginning on November 23, 1965."  It was noted that the RO did not attempt to obtain morning reports for the Veteran's service for the 6214th Support Squadron from October 1965 or his service with the 6217th Combat Support Group beginning on November 23, 1965. 

In addition, the Joint Motion noted that the Board had previously remanded the Veteran's claim in order to determine if the Veteran received combat pay during service.  The parties observed that while the RO had requested the Veteran's leave and earning statements from the Defense Finance and Accounting Service, this request listed the Veteran's unit of assignment as the 5th Fighter Interceptor Squadron.  It was noted that the Veteran's "leave and earnings statements while serving with the 5th Fighter Interceptor Squadron could not yield the combat pay notations the Board sought because the entirety of [the Veteran's] service with that unit was in North Dakota."  The parties also noted that the Veteran's "AF Form 7 ... indicates that [he] had service with multiple units other than the 5th Fighter Interceptor Squadron."  As a result, the parties concluded that it was "unclear from the record whether these discrepancies were the reason DFAS could not find leave and earning statements relating to the Veteran."

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Veteran and request he provide additional information surrounding his alleged service at the Udorn Royal Thai Air Force Base in Thailand, including the location of the ammunition dump he had previously described. 

2.  The RO/AMC should request unit records, to include morning reports, from any appropriate government record depository, showing that the Veteran performed temporary duty in Vietnam or Thailand beginning in 1965.  In this capacity, the Veteran's service with the 6214th Support Squadron from October 1965 and his service with the 6217th Combat Support Group beginning on November 23, 1965 should be investigated. 

3. The RO/AMC should contact the Defense Finance and Accounting Service (DFAS) and request that any combat pay records be forwarded to VA.  The RO/AMC should provide DFAS with a list of all of the units the Veteran served with.  If the search for such records has negative results, documentation to that effect should be included in the claims file. 

4. After completion of the above development, the Veteran's claim should be readjudicated. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


